Title: From Thomas Jefferson to William Short, 26 August 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York August 26th. 1790

My last Letters to you have been of the 26th. of July and 10th. instant. Yours of May 16th. No. 31. is come to Hand.
I enclose you sundry Papers by which you will perceive that the expression in the 11th. article of our treaty of amity and commerce with France, Vizt. that ‘the Subjects of the United States shall not be reputed Aubaines in France, and consequently shall be exempted from the droit d’Aubaine, or other similar duty, under what name soever,’ has been construed so rigourously to the letter, as to consider us as Aubaines in the colonies of France. Our intercourse with those colonies is so great that frequent and important losses will accrue to individuals if this construction be continued. The death of the master or supercargo of a vessel, rendered a more common event by the unhealthiness of the climate, throws all the  property which was either his, or under his care, into contest. I presume that the enlightened assembly now engaged in reforming the remains of feudal abuse among them, will not leave so inhospitable an one as the droit d’Aubaine existing in France or any of it’s dominions. If this may be hoped, it will be better that you should not trouble the minister with any application for it’s abolition in the colonies as to us. This would be erecting into a special favor to us the extinction of a general abuse, which will I presume extinguish of itself. Only be so good as to see that in abolishing this odious law in France, it’s abolition in the colonies also be not omitted by mere oversight; but if, contrary to expectations, this fragment of barbarism be suffered to remain, then it will become necessary that you bring forward the enclosed case, and press a liberal and just exposition of our treaty so as to relieve our citizens from this species of risk and ruin hereafter. Supposing the matter to rest on the 11th. article only, it is inconceivable that he who with respect to his personal goods is as a native citizen in the mother country, should be deemed a foreigner in it’s colonies. Accordingly you will perceive by the opinions of Doctor Franklin and Dr. Lee two of our ministers who negotiated and signed the treaty, that they considered that rights stipulated for us in France, were meant to exist in all the dominions of France.
Considering this question under the 2d. article of the Treaty also, we are exempted from the droit d’Aubaine in all the dominions of France. For by that article ‘no particular favor is to be granted to any other nation, which shall not immediately become common to the other Party.’ Now by the 44th. article of the treaty between France and England, which was subsequent to ours it is stipulated ’que dans tout ce qui concerne—les successions des biens mobiliers—les sujets des deux hautes parties contractantes auront dans les etats respectifs les memes privileges, libertés et droits, que la nation la plus favorisée.’ This gave to the English the general abolition of the droit d’Aubaine enjoyed by the Hollanders under the 1st. article of their treaty with France of July 23. 1773. which is in these words. ’Les sujets des E.G. des P.U. des paysbas ne seront point assujettis au droit d’Aubaine dans les Etats de S.M.T.C.’ This favor then being granted to the English subsequent to our treaty, we become entitled to it of course by the article in question.—I have it not in my power at this moment to turn to the treaty between France and Russia, which was also posterior to ours. If by that the Russians are exempted from the droit  d’Aubaine ’dans les Etats de S.M.T.C..’ it is a ground the more for our claiming the exemption. To these you will be pleased to add such other considerations of reason, friendship, hospitality, and reciprocity as will readily occur to yourself.
About two or three weeks ago a Mr. Campbell called on me, and introduced himself by observing that his situation was an awkard one, that he was come from Denmark with an assurance of being employed here in a public character, that he was actually in service though un-announced. He repeated conversations which had passed between Count Bernstoff and him, and asked me when a minister would be appointed to that court, or a character sent to negotiate a treaty of commerce: he had not the scrip of a pen to authenticate himself, however informally. I told him our government had not yet had time to settle a plan of foreign arrangements, that with respect to Denmark particularly, I might safely express to him those sentiments of friendship which our government entertained for that country, and assurances that the king’s subjects would always meet with favor and protection here; and in general I said to him those things which being true, might be said to any body. You can perhaps learn something of him from the Baron de Blome. If he be an unauthorized man, it would be well it should be known here, as the respect which our citizens might entertain, and the credit they might give to any person supposed to be honoured by the king’s appointment, might lead them into embarrassment.
You know the situation of the new loan of three millions of florins going on at Amsterdam. About one half of this is destined for an immediate payment to France; but advantage may be gained by judiciously timing the payment. The french colonies will doubtless claim in their new constitution a right to receive the necessaries of life from whoever will deliver them cheapest; to wit, grain, flour, live stock, salted fish and other salted provisions. It would be well that you should confer with their deputies guardedly, and urge them to this demand if they need urging. The justice of the National Assembly will probably dispose them to grant it, and the clamours of the Bordeaux merchants may be silenced by the clamours and arms of the Colonies. It may co-operate with the influence of the colonies if favorable dispositions towards us can be excited in the moment of discussing this point; it will therefore be left to you to say when the payment shall be made, in confidence that you will so time it as to forward this great object:  and when you make this payment you may encrease it’s effect, by adding assurances to the minister that measures are taken which will enable us to pay up within a very short time all arrears of principal and interest now due; and further that congress has fully authorized our government to go on and pay even the balance not yet due, which we mean to do if that money can be borrowed on reasonable terms, and that favorable arrangements of commerce between us and their colonies might dispose us to effect that payment with less regard to terms. You will of course find excuses for not paying the money which is ready and put under your orders, till you see that the moment is arrived when the emotions it may excite may give a decisive cast to the demands of the colonies.
The newspapers as usual will accompany the present. I have the honor to be with great esteem and attachment Dear Sir Your most obedient & most humble Servt.,

Th: Jefferson

